DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 12, 14-21, 23, 24, 26, 27, 33-35 and 37-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nzike et al. (herein Nzike) (US PG Pub 2014/0356193) as evidenced by Banister (US Patent No. 9,039,389)Regarding Claims 1 and 12:In Figures 1-7H and the specification, Nzike discloses a system and a method of operating the system comprising: an elastically deformable conduit (elastic tube 2, see Regarding Claims 3 and 14:In Figures 1-7H and the specification, Nzike discloses a system and a method of operating the system, wherein the input flow rate and the output flow rate are substantially constant  and greater than zero (as stated in paragraph [0013], the flow rate through the tube may be constant indicating that the input flow rate in equal to the output flow rate in order to achieve a constant flow rate across the tube). Regarding Claims 4 and 15:In Figures 1-7H and the specification, Nzike discloses a system and a method of operating the system, wherein the movement of the multiple volume displacement elements (5a-5e) results in: i) constant uni-directional flow of the input fluid into the input port (at 12) of the elastically deformable conduit, and ii) constant uni-directional flow of the output fluid from the output port (at 11) of the elastically deformable conduit to the recipient (as stated in paragraph [0013], backflow is prevented indicating unidirectional flow and said flow is constant across the length of the tube from input to output. Furthermore, as stated in paragraph [0120], no material can flow backwards due to the successive actuation of the piezoelements 3).Regarding Claims 5 and 16:In Figures 1-7H and the specification, Nzike discloses a system and a method of Regarding Claims 6 and 17:In Figures 1-7H and the specification, Nzike discloses a system and a method of operating the system, wherein the multiple volume displacement elements (5a-5e) include a first volume displacement element (5a) and a second volume displacement element (5b); wherein the second volume displacement element is disposed downstream of the first volume displacement element along the elastically deformable conduit (as seen in Figures 7C-7D); and wherein the controller is operable to: while the second volume displacement element occludes fluid flow through the elastically deformable conduit (as shown in Figures 7C-7D and explained in paragraphs [0115]-[0117], 5b occludes the fluid flow as shown in Figure 7C-7D), control movement of the first volume displacement element (5a) to draw the input fluid downstream from the fluid source into the input of the elastically deformable conduit (as shown in Figure 7D, 5a is withdrawn allowing fluid to flow into the tube. See paragraph [0117]).Regarding Claims 7 and 18:In Figures 1-7H and the specification, Nzike discloses a system and a method of operating the system, wherein the multiple volume displacement elements include a first volume displacement element (5a), a second volume displacement element (5b), and a third volume displacement element (5e); wherein the second volume displacement Regarding Claims 8 and 19:In Figures 1-7H and the specification, Nzike discloses a system and a method of operating the system, wherein the multiple volume displacement elements include a first volume displacement element (5a), a second volume displacement element (5b), and a third volume displacement element (5e); wherein the second volume displacement element is disposed between the first volume displacement element and the third volume displacement element along the elastically deformable conduit between the input port and the output port (see Figures 2, 7H and 7C); and wherein the controller is operable to, while the third volume displacement element occludes fluid flow through the elastically deformable conduit (as shown in Figure 7H, 5e occludes fluid flow), control Regarding Claims 9 and 20:In Figures 1-7H and the specification, Nzike discloses a system and a method of operating the system, wherein the multiple volume displacement elements include a first volume displacement element (5a), a second volume displacement element (5b), and a third volume displacement element9 (5e); wherein the second volume displacement element (5b) is disposed between the first volume displacement element and the third volume displacement element along the elastically deformable conduit between the input port and the output port (see Figures 2, 7H, 7C and 7D); and wherein the controller is operable to: while the second volume displacement element occludes (as shown in Figure 7C) fluid flow through the elastically deformable conduit: i) control movement of the third volume displacement element to convey the output fluid downstream from the output port of the elastically deformable conduit to the recipient (as explained in paragraph [0119]; the process continues after Figure 7H in Figure 7C such that 5b is contracted to occlude flow and 5c is expanded to permit flow through the conduit into recipient needle 11), and ii) control movement of the first volume displacement element to draw the input fluid downstream from the fluid source into the Regarding Claims 10 and 21:In Figures 1-7H and the specification, Nzike discloses a system and a method of operating the system, wherein the multiple volume displacement elements include: first volume displacement elements (5a, 5b) and second volume displacement elements (5d, 5e), the first volume displacement elements (5a, 5b) being controlled by the controller to occlude fluid flow through the elastically deformable conduit at different times during a delivery cycle to deliver the output fluid downstream through the elastically deformable conduit to the recipient (as shown in Figures 7B-7D and 7H, 5a and 5b are expanded to occlude flow through the conduit at different times during the delivery cycle), the second volume displacement elements being controlled by the controller at multiple different non-blocking positional settings (as stated in paragraph [0101] the piezoelements can be expanded to different sizes such that the actuation distance is varied, i.e., the expansion or contraction can be controlled to yield different non-blocking positions) to provide fluid flow compensation for the first volume displacement elements (as shown in Figures 7B-7H, 5d and 5e can be expanded or contracted as needed to compensate for the concurrent flow at the first volume displacement elements in order to conduct constant unidirectional flow through the conduit).Regarding Claims 23, 24, 26 and 27:In Figures 1-7H and the specification, Nzike discloses a system, wherein the input flow rate and the output flow rate are fixed and equal during an entirety of each of multiple Regarding Claim 39:In Figures 1-7H and the specification, Nzike discloses a system and a method of operating the system, wherein the opposite displacement directions include a first displacement direction (contraction of 5b wherein contraction is an axial movement in an upwards direction) and a second displacement direction (expansion of 5e, wherein Regarding Claim 40:In Figures 1-7H and the specification, Nzike discloses a system and a method of operating the system, wherein a net result of controlling movement of the first volume displacement element and the second volume displacement element includes outputting the output fluid at the desired flow rate from the output port (by controlling the sequential activation of the volume displacement elements at specific time durations to achieve a selected flow rate through the deformable conduit as depicted in Figures 7A-7H and explained in paragraphs [0110]-[0120]).Regarding Claim 41:In Figures 1-7H and the specification, Nzike discloses a system and a method of operating the system, wherein the multiple volume displacement elements (5a-5e) include a first volume displacement element (5b), a second volume displacement Regarding Claim 42:In Figures 1-7H and the specification, Nzike discloses a system and a method of operating the system, wherein the multiple volume displacement elements (5a-5e) include a fourth volume displacement element (5a) disposed between the input port and the first volume displacement element (as seen in Figure 7A, 5a is between 5b and the input port); wherein the fourth volume displacement element (5a) is operative to controllably occlude a fourth location (17a) of the elastically deformable conduit (see Figure 7C); and wherein the controller is operable to, while the first volume displacement element (5b) occludes fluid flow through the elastically deformable conduit (as shown in Figure 7C), simultaneously control movement of: i) the second volume displacement element (5c) in the first direction towards increased occlusion of the elastically deformable conduit at the second location (as depicted in Figure 7D, 5b is in the occluded position and 5c is actuated towards an increased occlusion position from the position shown in Figure 7C), and ii) the third volume displacement element (5e) in the second direction towards decreased occlusion of the elastically deformable conduit at the second location (as stated in paragraph [0119] after step shown in Figure 7H where 5e is in the occluding position, the process continues in the steps shown in Figure 7C wherein 5e is moved to the contracted non-occluding position thereby decreasing occlusion while 5b is in the occluding position), and iii) the fourth volume displacement element (5a) in the second direction towards decreased occlusion of the elastically deformable conduit at the fourth location (as depicted between Figures 7C-7D, 5a is moved to a non-occluding position from an occluding position thereby reducing occlusion).. 
Claim(s) 1, 10, 12, 21 and 23-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adler et al. (herein Adler) (US PG Pub 2017/0211959) as evidenced by Banister (US Patent No. 9,039,389)Regarding Claims 1 and 12:In Figures 3-6 and the specification, Adler discloses a system and a method of operating the system comprising: an elastically deformable conduit (flexible tube 139, see paragraph [0068]); multiple volume displacement elements (10 piezoelectrically driven actors 119, labeled 1-10 in Figures 3-6) to contact the elastically deformable conduit and displace fluid in the elastically deformable conduit (as shown in Figures 3-6); the multiple volume displacement elements (119) disposed between an input port (connected at 189 in Figures 3-6) and an output port (connected at 159 in Figures 3-6) of the elastically deformable conduit (119-1 to 119-10 are located between 189 and 159 as seen in Figures 3-6); and a controller (control unit, see paragraph [0063]) to control movement of the multiple volume displacement elements, the controller volumetrically balancing: i) an input flow rate of input fluid conveyed from a fluid source (fluid reservoir 189) into the input  port (connected at 189) of the elastically deformable conduit (2), and ii) an output flow rate of output fluid delivered from the output port (at 159) of the Regarding Claims 10 and 21:In Figures 3-6 and the specification, Adler discloses a system and a method of operating the system, wherein the multiple volume displacement elements include: first volume displacement elements (119-5 and 119-6) and second volume displacement elements (119-9 and 119-10), the first volume displacement elements (119-5 and 119-6) being controlled by the controller to occlude fluid flow through the elastically deformable conduit at different times during a delivery cycle to deliver the output fluid downstream through the elastically deformable conduit to the recipient (as shown in Figures 3, 5 and 6 and explained in paragraphs [0069], [0072]-0073]), the second volume displacement elements (119-9 and 119-10) being controlled by the controller at multiple different non-blocking positional settings (as stated in paragraph [0069], 119-9 is moved to an intermediate position to slightly compress the tube without preventing fluid blockage while 119-10 is in a fully open position. Later in Figure 6, 119-9 is moved to a different non-blocking position) to provide fluid flow compensation for the first volume displacement elements (as explained in paragraphs [0069]-[0073], the tube is Regarding Claims 23, 24, 26 and 27:In Figures 3-6 and the specification, Adler discloses a system, wherein the input flow rate and the output flow rate are fixed and equal during an entirety of each of multiple repetitive control cycles of controlling the multiple volume displacement elements (as stated in paragraph [0040], the force applied by the actuators is controlled by controlling the stroke length of the actuators to precisely control the dosage amount of fluid at a constant level over time. In order to control the dosage at a constant level, the input flow rate would need to be balanced with the output flow rate over a period of time, in order to ensure constant supply of dosage at a particular constant flow rate). Regarding Claim 25:In Figures 3-6 and the specification, Adler discloses a system, wherein the multiple volume displacement elements (119-1 to 119-10) include first volume displacement elements (119-5, 119-6) and second volume displacement elements (119-9 and 119-10); wherein the controller controls each of the first volume displacement elements to prevent flow of fluid through the elastically deformable conduit at least once during each of the multiple repetitive control cycles (as shown in Figures 3, 5 and 6, 119-5 and 119-6 occlude flow through the conduit as explained in paragraphs [0069] and [0072]-[0073]); and wherein the controller prevents each of the second volume displacement elements (119-9 and 119-10) from occluding flow of the fluid through the elastically Regarding Claim 28:In Figures 3-6 and the specification, Adler discloses a system, wherein the multiple volume displacement elements (119-1 to 119-10) include a first volume displacement element (119-5) and a second volume displacement element (119-6); and wherein the controller is operative to, during a segment of time of controlling the multiple volume displacement elements, move the first volume displacement element (119-5) in a first direction (movement upwards depicted by the upward arrow in shown in Figure 3 during a first phase described in paragraph [0071]) and, prior to blocking flow of the fluid through the elastically deformable conduit, move the first volume displacement element in a second direction (as shown in Figure 4, 119-5 is moved downwards in a second direction prior to blocking as depicted by the downwards arrow, thereby creating a blocked end position as shown in Figure 5; and wherein the second direction is opposite the first direction, see paragraphs [0071-[0072]).Regarding Claim 29:In Figures 3-6 and the specification, Adler discloses a system, wherein movement of the first volume displacement element in the first direction and the second direction equalizes the output flow rate to the input flow rate (as explained in paragraphs [0069]-[0073], the filling method ensures constant precise delivery by ensuring sections of the tube are sequentially filled. As stated in paragraph [0040], the force applied by the Regarding Claim 30:In Figures 3-6 and the specification, Adler discloses a system, wherein the controller is operative to, during the segment of time of controlling the multiple volume displacement elements, move the second volume displacement element (119-6) from a first position (home position, see Figure 4) of not blocking the fluid from flowing through the elastically deformable conduit and a second position (extended position, see Figures 5-6) of blocking the fluid from flowing through the elastically deformable conduit (see paragraph [0071]-[0073]).Regarding Claims 31-32:In Figures 3-6 and the specification, Adler discloses a system, wherein the multiple volume displacement elements include a first volume displacement element (119-9), a second volume displacement element (119-5), and a third volume displacement element (119-6); and wherein the controller is operative to, during a segment of time of controlling the multiple volume displacement elements, move the first volume displacement element (119-9) in a first direction and then a second direction without blocking flow of fluid through the elastically deformable conduit (as seen in Figures 5-6, 119-9 is moved upwards from an intermediate non-blocking position to the home position in a first direction, then prior to the next filling cycle 119-9 is moved back Regarding Claim 33:In Figures 3-6 and the specification, Adler discloses a system, wherein the multiple volume displacement elements (10 piezoelectrically driven actors 119, labeled 1-10 in Figures 3-6) controlled by the controller include: first displacement elements (119-2 to 119-8 can be viewed as first displacement elements) and second displacement elements (119-1 and 119-9 can be viewed as second displacement elements) disposed between the input port and the output port (between 189 and 159); and wherein second displacement elements include a first compensation displacement element (for instance 119-1) and a second compensation displacement element (119-9).Regarding Claim 34:In Figures 3-6 and the specification, Adler discloses a system, wherein the first displacement elements (119-2 to 119-8 can be viewed as first displacement elements)  include a first volume displacement element (119-5), a second volume displacement element (119-6), and a third volume displacement element (119-7); and wherein the second volume displacement element is disposed between the first volume Regarding Claim 35:In Figures 3-6 and the specification, Adler discloses a system, wherein the first displacement elements (119-2 to 119-8 can be viewed as first displacement elements)  are disposed between the first compensation displacement element (119-1) and the second compensation displacement element (119-9); wherein the first compensation displacement element is disposed between the input port and the first volume displacement element (119-1 is between the input port 189 and 119-5); and wherein the second compensation displacement element is disposed between the third volume displacement element and the output port (119-9 is between 119-7 and the outlet port 159).
Regarding Claim 37:In Figures 3-6 and the specification, Adler discloses a system, wherein the movement of the first volume displacement element (119-5) during the first portion of the control cycle is from full occluding of the fluid from flowing to full non-occluding the fluid from flowing (as explained in paragraph [0059] the actors 11 which could also apply to the actors 119-1 to 119-10, are moved sequentially from an end position to a home position such that 119-5 would be in its end position fully occluding flow at one portion of the control scheme and would subsequently be moved to its home position where it was fully non-occluding flow); and wherein the movement of the third volume displacement element during the first portion of the control cycle is from fully non-occluding the fluid from flowing to fully occluding the fluid from flowing (as further stated in paragraph [0059], Regarding Claim 38:In Figures 3-6 and the specification, Adler discloses a system, wherein the first displacement elements are controlled by the controller to occlude fluid flow through the elastically deformable conduit at different times during a delivery cycle to deliver the output fluid downstream from the output port of the elastically deformable conduit to the recipient (as seen in Figures 3, 5 and 6, the first displacement elements 119-5 and 119-6 occlude flow at different times during the delivery cycle); and wherein the second displacement elements are controlled by the controller at multiple different non-blocking positional settings to provide fluid flow compensation for the first displacement elements (as seen in Figures 3-6, 119-9 is moved between different non-blocking positional settings to provide fluid flow compensation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nzike et al. (herein Nzike) (US PG Pub 2014/0356193) as evidenced by Banister (US Patent No. 9,039,389) in view of Gray et al. (herein Gray) (US PG Pub 2015/0088094).Nzike substantially discloses all the claimed limitations but fails to disclose that the fluid source is a diaphragm pump and that the controller is capable of measuring a volume of a second chamber of the diaphragm pump to determine flow rate of the input fluid delivered to the input of the elastically deformable conduit. However, in Figure 4, Gray discloses a similar system wherein a fluid source is a first chamber (130-1) of a diaphragm pump (130), a controller (fluid flow manager 215) operable to measure a volume of a second chamber (130-2) of the diaphragm pump to determine a flow rate of the input fluid delivered to the input of an elastically deformable conduit (as explained in paragraphs [0145]-[0146], the fluid flow rate may be accurately measured by measuring the volume of gas in the second chamber 130-2 over multiple sample times of a positive delivery cycle. Using known volume data the fluid flow manager is able to accurate measure the rate of pumping from the fluid source 130-1 over a conduit path 138 to the recipient 108, even when the system conditions are perturbed).Hence, based on Gray’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have replaced Nzike’s fluid source (13) with a diaphragm pump (such as the diaphragm pump 130 taught by Gray) and to further enhance Nzike’s controller by adding a controller component (such . 
Allowable Subject Matter
Claim 36 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 36 discloses specific controls of the positions of three volume displacement elements and the concurrent control of the two compensation elements which is not described in sufficient detail by either Nzike or Adler and is therefore considered novel and unique. 

Response to Arguments
Applicant's arguments 03/04/2021 have been fully considered but they are not persuasive. 
Firstly, the applicant has argued on page 17 of the remarks, that the rejection under 102 is improper because the rejection is based on multiple references. In response to this argument, the applicant is advised to review MPEP 2131.01, Multiple Reference 35 U.S.C. 102 Rejections. This section states: “To serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in 
With respect to the 102(a)(1) rejections citing the teachings of Nzike, the applicant has argued that since the tube is pinched closed at different points of time by different actuators at different points in the cycle, there is no flow downstream of said pinched points, thereby causing flow imbalance and backwards flow.
However, this clearly contradicts what is disclosed by Nzike in paragraph [0013]. As stated in paragraph [0013], Nzike’s peristaltic pump operated with piezoelements that have very short response times and can be controlled such that backflow may be prevented and also permits for high evenness of pumping. This indicates production of a constant flow rate such that the input flow rate can be balanced with the output flow rate in order to achieve the constant flow rate, thereby leading to constant and shock free pumping. This paragraph further mentions that the pumping capacity is constant clearly indicating that the input flow rate must be balanced with the output flow rate in 
With respect to the 102(a)(1) rejection citing the teachings of Adler, applicant has argued on page 34 of the remarks that there is no indication that Adler provides a balanced flow as recited since different actors (denoted as 1-10 in Figures 3-6) move at different times to occlude flow through the conduit (flow occlusion depicted in Figures 3-6) and thereby cannot provide a balanced flow as claimed. However, this is how the applicant’s invention works as well since as depicted in Figures 1-7, the flow through the 
As stated in Adler’s paragraph [0040], the force applied by the actuators is controlled by controlling the stroke length of the actuators to precisely control the dosage amount of fluid at a constant level over time. In order to control the dosage at a constant level, the input flow rate would need to be balanced with the output flow rate over a period of time, in order to ensure constant supply of dosage at a particular constant flow rate. Furthermore, as explained in paragraphs [0068]-[0073], the positions of the different actuators 119-1 to 119-10 are controlled by the control unit, wherein actuators 5 and 6 could be the first volume displacement elements while 9-10 could be the second volume displacement elements per claim 12. Hence, Adler is capable of providing a constant flow rate through the conduit and in the process must balance the input flow rate with the output flow rate in order to replenish fluids exiting the conduit. Any imbalance in this replenished fluid would reduce the precision with which the fluid is delivered to the end user and would result in a flow imbalance which would defeat the intended purpose of Adler’s system (i.e., would be incapable of providing a constant dosage level). The remaining arguments with respect to Adler’s teachings are all similar and are also unpersuasive for similar reasons. 
The applicant is requested to incorporate the limitations of allowable claim 36 and any intervening claim into the independent claims in order to expedite prosecution. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.